Title: To Thomas Jefferson from John Taggert, 26 October 1807
From: Taggert, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. Octr 26th. 1807
                        
                        Your letter of the 12th Inst. I recd., and according to your Orders have Shiped the Oil and White Lead on
                            board the Schooner Adventure Captn. Townsend bound for Richmond adressed to the care of Messrs. Gibson &
                            Jefferson of that Place, it being the first Conveance I Could find,
                            Shee Sailed from here yesterday, I hope the Articles may come safe to hand, and answer your Expectations—
                  I am Most
                            Respectfully Your Obt. Servt.
                        
                            John Taggert
                            
                        
                    